           Case 1:20-cv-00650-BAM Document 7 Filed 05/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    JORDAN LEE EMBREY,                                 Case No. 1:20-cv-00650-BAM (PC)
11                        Plaintiff,                     ORDER DENYING MOTION TO PROCEED
                                                         IN FORMA PAUPERIS
12             v.
                                                         (ECF No. 5)
13    MCCOMAS, et al.,
                                                         ORDER DIRECTING CLERK OF COURT TO
14                        Defendants.                    FORWARD ORDER TO SHERIFF OF
                                                         FRESNO COUNTY JAIL
15
                                                         ORDER REQUIRING PLAINTIFF TO FILE
16                                                       COMPLETED APPLICATION TO PROCEED
                                                         IN FORMA PAUPERIS OR PAY FILING FEE
17
                                                         THIRTY (30) DAY DEADLINE
18

19            Plaintiff Jordan Lee Embrey (“Plaintiff”) is a county jail inmate proceeding pro se in this

20   civil rights action pursuant to 42 U.S.C. § 1983.

21            Plaintiff initiated this action on May 8, 2020, (ECF No. 1), together with a motion to

22   proceed in forma pauperis pursuant to 28 U.S.C. § 1915, (ECF No. 2). On May 11, 2020, the

23   Court denied Plaintiff’s motion to proceed in forma pauperis, without prejudice, and ordered

24   Plaintiff to submit a completed application, including a certified copy of his trust account

25   statement and to have the certification section of the form completed by the institution. (ECF No.

26   4.)

27            On May 20, 2020, Plaintiff filed a renewed motion to proceed in forma pauperis. (ECF

28   No. 5.) The renewed application is also incomplete, and Plaintiff has again failed to include a
                                                         1
        Case 1:20-cv-00650-BAM Document 7 Filed 05/27/20 Page 2 of 2

 1   certified copy of his trust account statement or to have the certification section completed.

 2   However, Plaintiff has attached a letter to his application, and states that he has put in four

 3   requests for his trust account in the last couple of weeks but has received no responses or copies

 4   from staff. (Id.)

 5           In light of Plaintiff’s apparent difficulties in obtaining cooperation of jail administrative

 6   officers to complete the form and obtain a copy of his inmate trust statement, the Court finds it

 7   appropriate to forward a copy of this order to appropriate staff at the Fresno County Jail.

 8           Accordingly, it is HEREBY ORDERED that:

 9           1.       Plaintiff’s motion to proceed in forma pauperis (ECF No. 5) is DENIED, without

10   prejudice;

11           2.       The Clerk of the Court is directed to forward a copy of this order and Plaintiff’s

12   motion, (ECF No. 5), to the Sheriff of the Fresno County Jail in Fresno, California, that they

13   might be made aware of the difficulty Plaintiff is experiencing in obtaining the information

14   necessary to complete his application to proceed in forma pauperis;

15           3.       Within thirty (30) days from the date of service of this order, Plaintiff shall file

16   the attached application to proceed in forma pauperis, completed and signed, including a certified

17   copy of his trust account statement for the past six months, or in the alternative, pay the $400.00

18   initial filing fee for this action;

19           4.       No extension of time will be granted without a showing of good cause; and

20           5.       The failure to comply with this order will result in dismissal of this action
21   without prejudice.

22
     IT IS SO ORDERED.
23

24       Dated:     May 27, 2020                                 /s/ Barbara   A. McAuliffe             _
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                          2
